DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4-5, and 7-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A stator assembly, comprising: a cylindrical stator core, wherein multiple stator slots spaced out along a circumferential direction of the stator core exist on the stator core; and a stator winding, wherein the stator winding comprises multiple conductor segments, each of the conductor segments comprises an intra-slot part disposed in a stator slot of the stator core, a first end and a second end that are disposed outside the stator core, the intra-slot part is connected between the first end and the second end, the second end of each of the multiple conductor segments forms a welding end, and a lead-out line from each phase of the stator winding is located at the welding end, wherein: star point lines of each phase of the stator winding are located at the welding end; the stator assembly further comprises a neutral line, and the neutral line is connected to each of the star point lines; and terminals of the star point lines of each phase of the stator winding extend outward in an axial direction of the stator core and form axial protrusions, and the neutral line is connected to each of the axial protrusions.” 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-2, 4-5, and 7-20  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okimitsu et al. (US 9018822) teaches a stator for a rotary machine having a stator core with plural coil segments inserted into slots.
Stefanescu et al. (US 10431364) teaches a coil device having segments covered by an encapsulated material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832